DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 10/07/2022 has been entered into this application. 

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/07/2022 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-10, 12, 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2019/0073566 A1 by Brauer (hereinafter Brauer) in view of US Patent Pub. No. 2021/0082566 A1 by Do et al (hereinafter Do).

Regarding Claim 1, Brauer teaches a system comprising: 
a light source (Fig. 1 @ 16, Par. [0026, 0035]) configured to generate a beam of light; 
at least two detectors (Fig. 1 @ 28, 34, Par. [0030]) configured to receive the beam of light reflected from a wafer (Fig. 1 @ 14, Par. [0023, 0030]), wherein 5each of the detectors is a different channel (Fig. 1, channel at 28 is different than the channel at 34, Par. [0030]); and 
a processor (Fig. 1 @ 36, Par. [0031]) in electronic communication with the detectors (Fig. 1 @ 28, 34, Par. [0030]), wherein the processor is configured to: 
combine the images from the detectors into a pseudo-color RGB image (implicitly teaches, Par. [0031]: the system may be configured to generate the output described herein in a number of ways thus teaches configured to combine images from the detectors. [00226]: different wavelengths of light can be directed to the wafer and [0027]: The laser may include any suitable laser known in the art and may be configured to generate light at any suitable wavelength or wavelengths known in the art thus teaches pseudo-color RGB image), wherein the images (Fig. 1 @ 28, 34, generate the images) each correspond to a same position on the wafer (Fig. 1 @ 14, illustrates the images generated by the two detectors (28, 34) from the same position of the wafer); and 
a convolutional neural network unit (Fig. 3, Par. [0100]) configured to: 
receive the pseudo-color RGB image from the processor (Fig. 1 @ 36, 104, Par. [0098] and Fig. 3 @ 304, Par. [0100]); and  
10determine a size of a defect in the pseudo-color RGB image (Par. [0099]) but does not explicitly teach the processor is configured to:
	assign colors to images of each of the channels based on an intensity value of the images, wherein the channels includes a red channel, a green channel, and a blue channel; and
 combine the images from the detectors into a pseudo-color RGB image using image overlay or image subtraction. 

	However, Do teaches assign colors to images of each of the channels based on an intensity value of the images (Par. [0042]), wherein the channels includes a red channel, a green channel, and a blue channel (Par. [0042]: RGB color, red, green, and blue channel images); and
 combine the images from the detectors into a pseudo-color RGB image (Par. [0042]) using image overlay or image subtraction (Fig. 5 @ 550).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brauer by Do as taught above such that the processor is configured to assign colors to images of each of the channels based on an intensity value of the images, wherein the channels includes a red channel, a green channel, and a blue channel; and
 combine the images from the detectors into a pseudo-color RGB image using image overlay or image subtraction, wherein the images each correspond to a same position on the wafer is accomplished in order to perform image reformatting to remove background signal from the image (Do, Par. [0040]).
 
Regarding Claim 2, Brauer teaches wherein the at least two detectors include  three detectors (Par. [0030]: one or more detection channels. At least one of the one or more detection channels includes a detector thus teaches the limitation).   

Regarding Claim 3, Brauer teaches wherein the convolutional neural network unit is further configured to classify the defect into one of a plurality of size categories (Par. [0099]).  

Regarding Claim 4, Brauer teaches wherein the light source is a laser (Par. [0027]).  

15	 	Regarding Claim 5, Brauer as modified by Do teaches wherein the processor is configured to combine the images using image overlay (Do, Par. [0042]).  

Regarding Claim 6, Brauer as modified by Do teaches wherein the processor is configured to add design images or mask images (See Claim 1 rejection, output of the detectors are the design images or mask images) to the pseudo-color RGB image (Do, Par. [0042]). 
 
Regarding Claim 7, Brauer as modified by Do teaches a method comprising:  
20receiving a beam of light reflected from a wafer at a plurality of detectors, wherein each of the detectors is a different channel (See Claim 1 rejection. Note: an apparatus claim can be used to implement method claim); 
	assigning, using the processor, colors to images of each of the channels of the detectors based on an intensity value of the images, wherein the channel includes a red channel, a green channel, and a blue channel; (See Claim 1 rejection);
combining, using a processor, the images from the detectors into a pseudo-color RGB image using image overlay or image subtraction, wherein the images each correspond to a same position on the wafer (See Claim 1 rejection); and 
determining a size of a defect in the pseudo-color RGB image using a convolutional neural network unit (See Claim 1 rejection). 

25	Regarding Claim 8, Brauer as modified by Do teaches wherein the plurality of detectors includes three detectors (See Claim 2 rejection). 
 
Regarding Claim 9, Brauer as modified by Do teaches further comprising classifying the defect into one of a plurality of size categories using the convolution neural network unit (See Claim 3 rejection).  

Regarding Claim 10, Brauer as modified by Do teaches further comprising generating the beam of light with a laser (See Claim 4 rejection).  

Regarding Claim 12, Brauer as modified by Do teaches further comprising adding, using the processor, design images or mask images to the pseudo-color RGB image (See Claim 6 rejection). 
Regarding Claim 14, Brauer as modified by Do teaches a non-transitory computer-readable storage medium, comprising one or more programs for executing the following steps on one or more computing devices (Brauer, Fig. 1, 4, Par. [0014]): 
assigning colors to images of  channels from a plurality of detectors based on an intensity value of the images, wherein each of the detectors is a different one of the channels, and wherein the channels includes a red channel, a green channel, and a blue channel (See Claim 1 rejection); 
10combining images of a wafer from a plurality of detectors into a pseudo-color RGB image using image overlay or image subtraction, wherein the images each correspond to a same position on the wafer (See Claim 1 rejection); and 
determining a size of a defect in the pseudo-color RGB image using a convolutional neural network unit (See Claim 1 rejection).  

Regarding Claim 15, Brauer as modified by Do teaches wherein the steps further 15include classifying the defect into one of a plurality of size categories using the convolution neural network unit (See Claim 3 rejection).  

Regarding Claim 17, Brauer as modified by Do teaches wherein the plurality of 20detectors includes three detectors (See Claim 2 rejection).  

Regarding Claim 18, Brauer as modified by Do teaches wherein the steps further include adding design images or mask images to the pseudo-color RGB image (See Claim 6 rejection).

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer in view of Do as applied to Claim 7 above and further in view of US Patent No. 8643833 B1 by Hung et al (hereinafter Hung).

Regarding Claim 13, Brauer as modified by Do teaches wherein the defect (See Claim 7 rejection) but does not explicitly teach is smaller than a wavelength of the beam of light. 
 
However, Hung teaches defect is smaller than a wavelength of the beam of light (Col 5, line 5-8).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Brauer as modified by Do by Hung as taught above such that defect is smaller than a wavelength of the beam of light is accomplished in order to obtain a predictable result.

Response to Arguments
Applicant’s arguments filed on 10/07/2022 with respect to 35 USC § 112 have been fully considered and they are persuasive. The rejection is withdrawn.

	Applicant’s arguments filed on 10/07/2022 with respect to claims 1-18 have been considered but they are not persuasive.

	The Applicant argues that amended claim 1 recites that the processor is configured to “combine the images from the detectors into a pseudo-color RGB image using image overlay or image subtraction, wherein the images each correspond to a same position on the wafer.” This is not taught by Brauer or Do and further argues that Do fails to provide the missing teachings of Brauer. Like Brauer, Do is silent about the method to combine images or whether the images correspond to a same position on the wafer. Do merely teaches that the channels can be combined. See Do at § [0042] (Argument, Page 6).

	The Examiner respectfully disagrees. Brauer teaches wherein the images (Fig. 1 @ 28, 34, generate the images) each correspond to a same position on the wafer (Fig. 1 @ 14, illustrates the images generated by the two detectors (28, 34) from the same position of the wafer) and Do teaches combine the images from the detectors into a pseudo-color RGB image (Par. [0042]) using image overlay or image subtraction (Fig. 5 @ 550). Therefore, in combination teaches the claimed limitation (See Final OA).

As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

Applicant’s argument regarding Claims 7 and 14 (Argument, Page 6) have already been addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2877